Williams, Judge,

(dissenting):

I think it is essential to determine whether the contract between the trustees and the Hobbs & Co., was recorded, in order to determine the rights of the appellees. If it was not a recordable paper, I admit that the simple act of spreading it upon the 'record by the clerk would not amount to a recordation. Raines v. Walker, 77 Va. 92; Abney v. Lumber Co., 45 W. Va. 446, 32 S. E. 256; Coal Co. v. Smith, 63 W. Va. 587.
It is contended that it was not recordable because it was not authenticated. I do not think authentication is necessary. There is nothing in the mechanics’ lien statute requiring it to be acknowledged or verified, to make it recordable. Boisot on Mechanics’ Liens, sec. 78, says: "Where the statute does not expressly so require, it is not necessary that a written contract, intended to secure a- mechanics’ lien, should be authenticated before being recorded, nor need it be verified by affidavit.” Section 3, chapter 74, -Code 1906, provides, in case of sale of goods where the seller delivers • possession but retains title until the goods are paid for, that the sale shall be void as to creditors of, and purchasers without notice, from such buyer, unless a notice oL’ such reservation be recorded in the clerk’s office of the county where the property is. There is no authentication required by •that statute and this Court has held that none is necessary to make the contract recordable. Wagon v. Hutton, 53 W. Va. 154; Hatfield v. Haubert, 51 W. Va. 190. And further, as indicating that the contract need not be acknowledged, the owner is not required to record the whole of his contract but may record only “so much thereof, as shows the contract price, and the times of payment.” The contract in this case was recorded July 9, 1903, before any work had been done or material fur■nished by appellees. The statute says the owner may limit his liabilities, so that the amount to be paid by him shall ndt exceed in the aggregate the price fixed in the contract, by recording his contract with the principal contractor. I think it is clear that *596.the purpose of recordation:is to protect the owners so that he may not be compelled to pay, in the aggregate to all persons concerned, any more than he agreed to pay the principal contractor; and at the same time to notify the laborers and material men of the price contracted for with the contractor, and of the times when the payments therein become due. Boisot on Mechanics’ Liens, sec. 78; Pimlott U v. Hall 55 N. J. L. 192, 26 Atl. 94; Ayres v. Revere, 25 N. J. L. 474.
A comparison of the present statute with the mechanics’ lien law, as it was in 1887, will afford material aid, I think, in ascertaining the purpose for which the changes in the law were made.
Some of the prominent features of the former statute were as follows:
(1) It gave the principal contractor, the laborer and material men liens of equal dignity.
(2) It required 'thirty days written notice to the owner, after ceasing to furnish material or perform labor, in order to preserve the lien.
(3) It limited all liens to the balance due from the owner to the principal contractor, at the time he was given notice of the lien, unless he had been notified in writing by the laborer or material man, before he did any' work or furnished material, that he would look to him for his pay; and in such case the lien was for the full value of the work done or material furnished by such person after giving .notice, notwithstanding it might exceed the contract price.
(4) It made no provision for recording the contract, and permitted the owner to make payments to the contractor according to the terms of his contract, and thus to affect, or limit the liens of the laborer and material man pro tanto, unless he had been notified by them in writing, as above stated.
The distinguishing features of the present law are:
(1) It subordinates the lien of the principal contractor to the liens of the laborer, material man and sub-contractor; and makes the latter liens of equal dignity.
(2) The time within which notice of the lien is to be given the owner is changed from thirty to thirty-five days.
(•3) Tt contains the same provision as the old law, whereby the laborer or material man may secure a lien for the full amount *597of his claim, by notifying the owner in writing before performing labor or furnishing material, that he will look to him for his pay; and, in the event such notice is given, it dispenses with the thirty-five days notice, unless the owner, in writing, requires if. It also gives the owner the right to demand of the laborer or material man, in writing, that he file with him his itemized account; and, in the event of his failure to do so within ten days thereafter, releases the owner and his property from any liability for all work or material done or furnished, prior to the time of his giving the notice.
(4) It does not expressly limit the amount of liens to the price stipulated with the principal contractor, but it provides that the owner may do so by having his contract with the principal contractor, “or so much thereof, as shows the contract price and the times of its payment”, recorded. If the owner records his contract before any work is done or material furnished, the liability of his property for liens is no greater, I think, than it was under the law of 1887. That such is the result of recording the contract, is clearly implied from the language of the latter part of section 5, which says what shall be the effect of his failure to record his contract. It says that, if he fails to record the contract, the property shall “be held liable for the true vg¿ue of all labor done, and material and machinery furnished therefor, prior to such recording, although the same may exceed, in t]ie aggregate, the price stipulated in the contract between the Owner and the contractor.” Note the words, “prior to such recording.” Must not the converse of this be true ? If his property is made liable because- of his failure to record his contract, is it not clear that the legislature intended that the recording should have the effect to relieve it of liability; and more especially so, when the act expressly says the owner may thus limit his liability so that the amount for which the property is liable shall not exceed, in-the aggregate the amount stipulated in the contract. What effect should be given to the language of sec. 5, viz.: “No pay^ ment by the owner or his agent, to a contractor, shall effect or impair the lien of a laborer, or materialman, provided for in section three of this chapter.” To give it full effect, as if it stood alone, would nullify the provision for limiting the owner’s liability; and would prevent him from carrying out his contract with the principal contractor. But all parts- of the act must be *598given some effect and all made to harmonize, if possible. Hence the effect of that provision must be limited. To what extent? The opinion limits its application to payments made to the principal contractor, after the material man or laborer has begun to furnish material or perform labor, notwithstanding the owner has recorded his contract before that time; and gives no effect to the recordation as a notice to the lien claimants. But the statute says that, if he fails to record his contract, he shall only be liable for what has been done prior to the recording of the contract. To my mind, that means that if the owner records his contract before anything is done or furnished, his property is not liable, unless he has received the written notice which section 3 provides may be given him by the laborer or materialman, before he has begun work or furnished material. Hence, I think, the words, “No payment by the owner/’ etc., should be construed to mean, no payment made by the owner to the principal contractor, before his contract shall have been recorded, shall impair the lien of a laborer or materialman provided for in section three of this chapter. The construction placed upon that i clause of the statute by the opinion, imposes upon the owner the burdensome duty of ascertaining that every material man and laborer is paid the lull amount due him for material or labor, before he can safely make a payment to the principal contractor according to the terms of his contract. It will place upon him the burden of giving personal oversight to the construction of his building to ascertain who is doing labor upon it and, if possible, who is furnishing material to be used in its construction, :tlie very thing which, as it appears to me, the making and recording of his contract was designed to relieve him of. I think the recordation of the contract is designed to be constructive notice to every material man and laborer, who thereafter becomes interested, both as to the price for which the contractor has agreed to build the house and the amounts and times when he is to receive his payments. And, having such notice, they must assume that the owner will comply with his contract and make payments when they become due; and in order that their liens shall attach to, and bind such payments, they must give to the owner the written notice, provided for in section 3, that they will look to him for pay. It seems to me that this construction is not only consistent with the language of the statute, but is *599much more reasonable and practical than the one given in the opinion; and will operate justly upon all persons interested. If-the owner is to be held liable, notwithstanding the recording of his contract, for all labor and material done and furnished after the recording of it, he is in a position where he is liable to be^ imposed upon, if the principal contractor happens to be a dishonest man. The contractor usually buys his material from many different persons, located in different parts of the country, and the owner must get his information from him, on whose order they were furnished. And if he fails to give him correct information, and the owner should make payment to the contractor, he would,' nevertheless, be liable to the material 'man according to the opinion, even though he had recorded his contract. By the law of 1887, which did not provide for recording the contract, the owner could pay to the contractor, and thereby cut off the liens of the material men and laborers, pro tanto, unless he had received written notice that he would be looked tó for payment. I think the clause in question was designed to prevent a payment to the principal contractor from having that effect, only in case the contract was not recorded.
■ The contract in this case was recorded before any material was furnished or work done; there is no evidence that the trastees were notified in' writing by any of the lien claimants that they would be looked to for pay before they did work or furnished material; the decree shows that the property is made liable for several thousand dollars more than the contract price, and for the foregoing reasons, I think the decree should have been reversed.